AMY, J., concurring.
IT agree that an affirmation is appropriate in this case. Simply, the plaintiffs expert’s affidavit, even upon consideration of the attached narrative report, fails to address the standard of care owed by a urologist in this instance, the breach Of that standard of care, or that such a breach caused the plaintiffs death. Further-, as remarked upon by the trial court and by the lead opinion, the expert failed to correlate his own area of medical expertise with that of the defendant physician. Accordingly, I find that the trial court *759appropriately granted the motion for summary judgment.